Matter of Nelson v Stanford (2018 NY Slip Op 02848)





Matter of Nelson v Stanford


2018 NY Slip Op 02848


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

525159

[*1]In the Matter of WILLIE FRANK NELSON, Appellant,
vTINA M. STANFORD, as Chair of the Board of Parole, Respondent.

Calendar Date: March 2, 2018

Before: Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Willie Frank Nelson, Malone, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Joseph M. Spadola of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Platkin, J.), entered August 16, 2016 in Albany County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to, among other things, review a determination of the Board of Parole denying his request for parole release.
Judgment affirmed. No opinion.
Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, without costs.